DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed August 17, 2022.

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Response to Arguments
2.	Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 
	With regard to applicant’s argument that claim 1 recites a “fractured nonwoven first facing layer affixed to the first surface” and claim 10 recites a “fractured nonwoven first facing layer affixed to the core layer;” and “fractured” as recited in the claims is not “creped” as disclosed in Norrby, examiner respectfully disagrees.  Applicant states that “the Examiner states that Norrby recites all the limitations of claim 1 and claim 10;” however, this is incorrect as the claims were rejected based on a multiple reference 35 USC § 103 rejection.  Namely, claims 1-20 were rejected under 35 U.S.C. 103 as being unpatentable over Norrby et al. (US 8,298,205) in view of McMorrow et al. (US PGPUB 2012/0323206).  Looking at the cited section of Norrby that discusses the creped non-woven in column 4, line 60 to column 5, line 23, it is understood that a “creped nonwoven material as used herein is any nonwoven material wherein the fibres have been crinkled or bulked, thermally or mechanically, to foreshorten the fibres in the direction of creping whereby the material becomes stretchable and preferably resiliently stretchable in the direction of the creped fibres...” Applicant points to paragraphs [0041] and [0045] of the instant specification, which discloses “nearly-complete fracturing of the nonwoven layers… to design the stress/strain properties of the laminate while also maintaining the stretch-to-stop requirements for consumer preferred fit characteristics.”  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Creped nonwovens are well-known in the art - for example, see prior art such as Kobayashi et al. (US 4,810,556) or Sayovitz et al. (US 6,835,264) for known methods of producing creped nonwoven webs.  In Kobayashi, a creped nonwoven is produced by pressing the nonwoven fabric between a drive roll and a plate having a rough surface; wherein the nonwoven is crinkled in a wavelike fashion in the direction of movement by the frictional force caused by the pressing.  In Sayovitz, a creped nonwoven is produced by adhering a nonwoven to a first roll, contacting the nonwoven with a second roll comprising a pattern, such that the nonwoven fibrous web is passed between a nip formed between the first roll and the second roll to form a bonded nonwoven web, and removing the bonded nonwoven from the first roll to produce the creped nonwoven. Sayovitz also defines “creped” as being a bonded nonwoven web having portions which are bent out-of-plane… [wherein] the three-dimensional structure is manifested in the form of puckering, waves, peaks, and valleys, etc., so that some regions of the nonwoven web are substantially elevated or depressed relative to adjacent regions. These noted “depressed” regions of the nonwoven are considered as being a nearly-complete fracturing, as these regions have been mechanically depressed relative to adjacent regions.  Accordingly, examiner asserts that while there is no mention of the word “fractured” or “fracturing” within Norrby’s disclosure, it is maintained that Norrby’s disclosed creped non-woven is considered equivalent to a fractured non-woven - as both utilize a mechanical rolling process to result in a nearly-complete fracturing of the nonwoven.  In order to differentiate the claimed fractured nonwoven from that disclosed by Norrby, it is suggested that applicant include additional claim language with regard to specify the differences.
With regard to applicant’s argument that the citation in paragraph [0060] of McMorrow merely discloses that the “barrier flap” and the gasket” described in McMurrow can be two separate pieces, not that “the leg gasket may be a composite formed of two or more pieces of material,” examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that the features upon which applicant relies (i.e., a composite nonwoven elastic web) are not recited in rejected claims 1-13, as argued; however, examiner assumes that applicant is referring to the rejection of claim 14.  Norrby is cited as the primary reference of rejection and already discloses a composite a composite nonwoven elastic web (elastic laminate, 1; Figs. 1, 2; and 68; Figs. 8-9) formed of two or more pieces of material (2, 6, 8) for use in a disposable absorbent article (col. 4, line 64 - col. 5, line 23; col 7, line 53 - col. 8, line 2).  Within the rejection, examiner notes that while Norrby discloses that the composite nonwoven elastic web (1, 68) be utilized in at least the areas of the absorbent article (55) intended to be applied over the wearer’s hips (col. 1, lines 24-27); in at least one of the front and back panels (col. 6, lines 50-52) to create an elastic waist feature (col. 7, lines 8-10); and preferably in at least 40% of the total surface area of the chassis (col. 6, lines 53-58); wherein when side seams (65) are formed and tensioned elastic elements (75) at the leg opening (67) have been allowed to relax and gather the chassis material, an elasticized leg opening (67) is formed (Fig. 9; col. 10, lines 61-65; col. 11, lines 46-50), Norrby fails to explicitly disclose forming a leg gasket from the composite nonwoven elastic web.  McMurrow is provided for teaching a barrier flap (46) for an absorbent article (20; abstract; Figs. 1-3), wherein the absorbent article (20) comprises: a chassis (21) including an absorbent structure (33; [0040-0041]); and a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) attached/installed to the chassis (21; [0060]; Figs. 3, 3A, 3B) in order to form a seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer ([0062]; [0079]; [0007-0009]), wherein the leg gasket (46, 60, 62) may be a composite formed of two or more pieces of material ([0060]).  Paragraph [0060] was cited to show that McMurrow’s leg gasket is disclosed as a leg and elastic barrier flap composite having a barrier flap and a gasket portion that can be formed from a single-piece of material bonded to the chassis, or two or more pieces of material. Accordingly, it is maintained that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the laminate disclosed by Norrby to form a leg gasket at the elasticized leg portion, similar to that disclosed by McMorrow, in order to form an enhanced seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer, as suggested by McMorrow in paragraph [0062].  Further, one having ordinary skill in the art would be motivated to utilize the laminate disclosed by Norrby in any desired portion of the absorbent article, since Norrby suggests that the laminate be utilized in at least 40% of the total surface area of the chassis, in column 6, lines 53-58, and already discloses use of the laminate at the side seams for assisting in providing the elasticized leg opening, in column 10, lines 61-65.
With regard to applicant’s argument that the “stretch-bonded laminates; [0053]” of McMurrow does not disclose or suggest “stretching the elastic web to less than 100 percent stretch,” examiner respectfully disagrees.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Norrby is cited as the primary reference of rejection and within the rejection, examiner notes that while Norrby discloses that the elastic film can be a prefabricated film that is bonded to the non-elastic nonwoven webs by any suitable means (col. 3, lines 14-17), and while it is well-known in the art to form elastic features of absorbent articles by attaching elastic elements such as threads, bands or strings in a pre-tensioned (stretched to less than 100 percent stretch) state between two layers of nonwoven, non-elastic material (col. 7, lines 1-4), Norrby fails to explicitly disclose the method step of stretching the elastic web to less than 100 percent stretch, affixing the fibrous nonwoven web to the first surface of the stretched elastic web to form the composite nonwoven elastic web; and then relaxing the composite nonwoven elastic web.  McMorrow is provided as a secondary reference for disclosing the method step of stretching an elastic web (elastic members, 66; ‘elastic materials include sheets, strands or ribbons of natural rubber, synthetic rubber, or thermoplastic elastomeric polymers’; [0087]) to less than 100 percent stretch (stretch-bonded laminates; [0053]), affixing a fibrous nonwoven web (substrate web, 65) to the stretched elastic web (66) to form the composite nonwoven elastic web ([0060]; [0083]); and then relaxing the composite nonwoven elastic web (‘elastic materials can be stretched and adhered to a substrate, and then elasticized or shrunk’; [0087]; [0065]; [0072]; Figs. 3, 3A, 3B). Paragraph [0053] of McMurrow was specifically cited for disclosing that the “elastic material comprises a stretch-thermal laminate (STL), a neck-bonded laminate (NBL), a reversibly necked laminate, or a stretch-bonded laminate (SBL) material,” as well as “mechanically pre-strained composites;” providing one having ordinary skill in the art with suggestion and motivation to utilize mechanically pre-strained composites. Unless specified that the mechanical pre-strained composites were specified as being at 100%, full, maximum or complete stretch prior to laminate bonding, they are considered to be stretched to less than 100 percent stretch.  This suggestion/motivation to one having ordinary skill in the art is further supported by Norrby’s use of elastic elements in a pre-tensioned state.  Accordingly, it is maintained that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of forming the composite nonwoven elastic web disclosed by Norrby to include the steps of stretching the elastic web, affixing the fibrous nonwoven web to the stretched elastic web to form the composite nonwoven elastic web, and relaxing the composite nonwoven elastic web, similar to that disclosed by McMorrow, in order to impart elastic constrictive forces to the nonwoven substrate, as suggested by McMorrow in paragraph [0083], and to utilize known methods of forming stretch-bonded laminated, as suggested by McMorrow in paragraph [0053].
For the reasons outlined above, the previously applied rejection over Norrby in view of McMurrow is maintained, and repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norrby et al. (US 8,298,205) in view of McMorrow et al. (US PGPUB 2012/0323206).

4.	With regard to claims 1 and 10, Norrby discloses a disposable absorbent article (pant diaper, 55; Figs. 8-9; abstract; col. 6, lines 28-49) comprising: a chassis (60) including an absorbent structure (absorbent core, 77); and an elasticized leg opening (67; best seen in Fig. 9) attached to the chassis (60), and preferably in at least 40% of the total surface area of the chassis (60; col. 6, lines 53-58) comprising: a laminate (1; Figs. 1, 2; and 68; Figs. 8-9) having a core structure with a first surface (3) and a second surface (5; Figs. 1, 2; col. 7, line 53-55), the core structure comprising an elastic core layer (elastic film, 6; col 7, line 56 - col. 8, line 2) and a plastic core layer (reinforcement layer, 8; Figs. 3-7; col. 8, lines 3-8), wherein the elastic core layer (6) is a film (col. 7, lines 56-58), wherein the plastic core layer (8) is one of a film layer (plastic film, 12; Figs. 5,6; col. 9, lines 32-39), a plurality of strands (reinforced fibers/filaments, 9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52), a plurality of strips (band-shaped strips, 9; Fig. 6; col. 9, lines 32-39), and wherein at least one of the elastic and plastic core layers is a film (elastic film, 6; col 7, line 56 - col. 8, line 2; and/or plastic film, 12; Figs. 5,6; col. 9, lines 32-39); and a fractured (‘creped’; col. 4, line 64 - col. 5, line 23) nonwoven first facing layer (first non-elastic outer nonwoven layer, 2) affixed to the first surface (3; Figs. 1, 2; col. 4, lines 60-63; col. 5, lines 40-47; claim 13).
	While Norrby discloses that the laminate (1, 68) be utilized in at least the areas of the absorbent article (55) intended to be applied over the wearer’s hips (col. 1, lines 24-27); in at least one of the front and back panels (col. 6, lines 50-52) to create an elastic waist feature (col. 7, lines 8-10); and preferably in at least 40% of the total surface area of the chassis (col. 6, lines 53-58); wherein when side seams (65) are formed and tensioned elastic elements (75) at the leg opening (67) have been allowed to relax and gather the chassis material, an elasticized leg opening (67) is formed (Fig. 9; col. 10, lines 61-65; col. 11, lines 46-50), Norrby fails to explicitly disclose that the laminate is provided at a leg gasket of the disposable absorbent article, wherein the leg gasket is attached to the chassis.
	However, McMorrow discloses a barrier flap (46) for an absorbent article (20; abstract; Figs. 1-3), wherein the absorbent article (20) comprises: a chassis (21) including an absorbent structure (33; [0040-0041]); and a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) attached to the chassis (21; [0060]; Figs. 3, 3A, 3B) in order to form a seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer ([0062]; [0079]; [0007-0009]), wherein the leg gasket (46, 60, 62) may be a composite formed of two or more pieces of material ([0060]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the laminate disclosed by Norrby to form a leg gasket at the elasticized leg portion, similar to that disclosed by McMorrow, in order to form an enhanced seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer, as suggested by McMorrow in paragraph [0062].  Further, one having ordinary skill in the art would be motivated to utilize the laminate disclosed by Norrby in any desired portion of the absorbent article, since Norrby suggests that the laminate be utilized in at least 40% of the total surface area of the chassis, in column 6, lines 53-58, and already discloses use of the laminate at the side seams for assisting in providing the elasticized leg opening, in column 10, lines 61-65.

5.	With regard to claim 2, Norrby discloses that the plurality of strands (9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52) is disposed between the film layer (6) and the first facing layer (2; best seen in Fig. 2).

6.	With regard to claim 3, Norrby discloses that the first facing layer (2) is affixed to the first surface (3) with adhesive (col. 8, lines 60-65; col. 10, lines 37-46).

7.	With regard to claims 4, 11 and 20, Norrby discloses a nonwoven second facing layer (second non-elastic outer nonwoven layer, 4) affixed to the second surface (5; Fig. 2; col. 7, lines 52-58; col 4, line 60 - col. 5, line 47; col. 8, lines 29-46).

8.	With regard to claims 5-7, Norrby discloses that the nonwoven first facing layer (2) includes polymer (col. 5, lines 24-39) and cellulose (cotton; col. 5, lines 48-60; “a mixture of fibers of different polymers”).

9.	With regard to claims 8 and 12, while Norrby discloses an embodiment (Figs. 5-6) wherein the plastic core layer (8) is a film (plastic film, 12; col. 9, lines 32-39), another embodiment (Fig. 3) wherein the plastic core layer (8) comprises elastic connecting strands (10) which are elastic to the same extent as elastic core layer (6) and arranged perpendicular to the plastic reinforcement filaments (9) to keep the reinforcement filaments (9) at a proper distance and disposition during manufacture of the elastic laminate (col. 8, line 66 - col. 9, line 20), and explicitly notes that strands/strips of elastic material (elastic members, 75; Figs. 8-9) are well-known in the art for elasticizing desired portions of absorbent articles (col. 11, lines 46-51), Norrby is silent in regard to the elastic core layer being a plurality of strands or a plurality of strips.
	However, McMorrow discloses that the barrier flap (46) for the absorbent article (20; abstract; Figs. 1-3) comprises: a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) formed of a plurality of strands/strips of elastic core material (elastic members, 66, 68) sandwiched, captured or otherwise enclosed between nonwoven web (65; Figs. 3, 3A, 3B; [0065]; [0072]; [0074-0076]) in order to form a seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer ([0062]; [0079]; [0007-0009]), wherein the leg gasket (46, 60, 62) may be a composite formed of two or more pieces of material ([0060]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic core layer disclosed by Norrby to be formed of a plurality of strands/strips, similar to that disclosed by McMorrow, in order to tailor the elastic core layer of the laminate to have specific strand spacing degree of elasticity, depending on its location within the absorbent article, as suggested by McMorrow in paragraph [0076].  Further, one having ordinary skill in the art might be motivated to provide the elastic core layer as a plurality of strands/strips in order to provide the plastic core layer with elastic connecting strands, arranged perpendicular to the plastic core layer to keep the reinforcement filaments of the plastic core layer at a proper distance and disposition during manufacture of the elastic laminate, as suggested by Norrby in column 8, line 66 to column 9, line 20, similar to the embodiment disclosed in Fig. 3 of Norrby.

10.	With regard to claims 9 and 13, Norrby discloses that the elastic core layer (6) is a film (col. 7, lines 56-58), and wherein the plastic core layer (8) is a plurality of strands (reinforced fibers/filaments, 9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52) or a plurality of strips (band-shaped strips, 9; Fig. 6; col. 9, lines 32-39).
 
11.	With regard to claim 14, Norrby discloses a method for producing a disposable absorbent article (55; abstract) having an elasticized leg opening (67; best seen in Fig. 9) attached to the chassis (60), and preferably in at least 40% of the total surface area of the chassis (60; col. 6, lines 53-58) comprising a composite nonwoven elastic web (elastic laminate, 1; Figs. 1, 2; and 68; Figs. 8-9), the method comprising: providing an elastic web comprising a core structure (Fig. 2) having an elastic core layer (elastic film, 6; col 7, line 56 - col. 8, line 2) and a plastic core layer (reinforcement layer, 8; Figs. 3-7; col. 8, lines 3-8), wherein the elastic web (6, 8) has a first surface (3) and a second surface (5; Figs. 1, 2; col. 7, line 53-55); affixing a fibrous nonwoven web (2) to the first surface (3) of the elastic web (6, 8) to form the composite nonwoven elastic web (1; col. 4, line 64 - col. 5, line 23; col. 4, lines 60-63; col. 5, lines 40-47; claim 13); and activating the composite nonwoven elastic web (1; col. 1, lines 44-61; col. 3, lines 19-32).
	While Norrby discloses that the elastic film can be a prefabricated film that is bonded to the non-elastic nonwoven webs by any suitable means (col. 3, lines 14-17), and that it is well-known in the art to form elastic features of absorbent articles by attaching elastic elements such as threads, bands or strings in a pre-tensioned (stretched to less than 100 percent stretch) state between two layers of nonwoven, non-elastic material (col. 7, lines 1-4), Norrby fails to explicitly disclose the method step of stretching the elastic web to less than 100 percent stretch, affixing the fibrous nonwoven web to the first surface of the stretched elastic web to form the composite nonwoven elastic web; and then relaxing the composite nonwoven elastic web.
	However, McMorrow discloses the method step of stretching an elastic web (elastic members, 66; ‘elastic materials include sheets, strands or ribbons of natural rubber, synthetic rubber, or thermoplastic elastomeric polymers’; [0087]) to less than 100 percent stretch (stretch-bonded laminates; [0053]), affixing a fibrous nonwoven web (substrate web, 65) to the stretched elastic web (66) to form the composite nonwoven elastic web ([0060]; [0083]); and then relaxing the composite nonwoven elastic web (‘elastic materials can be stretched and adhered to a substrate, and then elasticized or shrunk’; [0087]; [0065]; [0072]; Figs. 3, 3A, 3B).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of forming the composite nonwoven elastic web disclosed by Norrby to include the steps of stretching the elastic web, affixing the fibrous nonwoven web to the stretched elastic web to form the composite nonwoven elastic web, and relaxing the composite nonwoven elastic web, similar to that disclosed by McMorrow, in order to impart elastic constrictive forces to the nonwoven substrate, as suggested by McMorrow in paragraph [0083], and to utilize known methods of forming stretch-bonded laminated, as suggested by McMorrow in paragraph [0053].
	Further, while Norrby discloses that the composite nonwoven elastic web (1, 68) be utilized in at least the areas of the absorbent article (55) intended to be applied over the wearer’s hips (col. 1, lines 24-27); in at least one of the front and back panels (col. 6, lines 50-52) to create an elastic waist feature (col. 7, lines 8-10); and preferably in at least 40% of the total surface area of the chassis (col. 6, lines 53-58); wherein when side seams (65) are formed and tensioned elastic elements (75) at the leg opening (67) have been allowed to relax and gather the chassis material, an elasticized leg opening (67) is formed (Fig. 9; col. 10, lines 61-65; col. 11, lines 46-50), Norrby fails to explicitly disclose that the disposable absorbent article has a leg gasket; and the method steps of forming a leg gasket from the composite nonwoven elastic web; and installing the leg gasket in the disposable absorbent article; forming a leg gasket from the composite nonwoven elastic web; and installing the leg gasket in the disposable absorbent article.
	However, McMorrow discloses a barrier flap (46) for an absorbent article (20; abstract; Figs. 1-3), wherein the absorbent article (20) comprises: a chassis (21) including an absorbent structure (33; [0040-0041]); and a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) attached/installed to the chassis (21; [0060]; Figs. 3, 3A, 3B) in order to form a seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer ([0062]; [0079]; [0007-0009]), wherein the leg gasket (46, 60, 62) may be a composite formed of two or more pieces of material ([0060]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the laminate disclosed by Norrby to form a leg gasket at the elasticized leg portion, similar to that disclosed by McMorrow, in order to form an enhanced seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer, as suggested by McMorrow in paragraph [0062].  Further, one having ordinary skill in the art would be motivated to utilize the laminate disclosed by Norrby in any desired portion of the absorbent article, since Norrby suggests that the laminate be utilized in at least 40% of the total surface area of the chassis, in column 6, lines 53-58, and already discloses use of the laminate at the side seams for assisting in providing the elasticized leg opening, in column 10, lines 61-65.

12.	With regard to claim 15, Norrby discloses that activating includes a groove rolling process or an intermeshing gears process (col. 1, lines 44-61; col. 3, lines 19-32).

13.	With regard to claims 16 and 17, Norrby discloses the elastic core layer (6) is a film (col. 7, lines 56-58), wherein the plastic core layer (8) is one of a film layer (plastic film, 12; Figs. 5,6; col. 9, lines 32-39), a plurality of strands (reinforced fibers/filaments, 9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52), a plurality of strips (band-shaped strips, 9; Fig. 6; col. 9, lines 32-39), and wherein at least one of the elastic and plastic core layers is a film (elastic film, 6; col 7, line 56 - col. 8, line 2; and/or plastic film, 12; Figs. 5,6; col. 9, lines 32-39).

14.	With regard to claim 18, while Norrby discloses an embodiment (Figs. 5-6) wherein the plastic core layer (8) is a film (plastic film, 12; col. 9, lines 32-39), another embodiment (Fig. 3) wherein the plastic core layer (8) comprises elastic connecting strands (10) which are elastic to the same extent as elastic core layer (6) and arranged perpendicular to the plastic reinforcement filaments (9) to keep the reinforcement filaments (9) at a proper distance and disposition during manufacture of the elastic laminate (col. 8, line 66 - col. 9, line 20), and explicitly notes that strands/strips of elastic material (elastic members, 75; Figs. 8-9) are well-known in the art for elasticizing desired portions of absorbent articles (col. 11, lines 46-51), Norrby is silent in regard to the elastic core layer being a plurality of strands or a plurality of strips.
	However, McMorrow discloses that the barrier flap (46) for the absorbent article (20; abstract; Figs. 1-3) comprises: a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) formed of a plurality of strands/strips of elastic core material (elastic members, 66, 68) sandwiched, captured or otherwise enclosed between nonwoven web (65; Figs. 3, 3A, 3B; [0065]; [0072]; [0074-0076]) in order to form a seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer ([0062]; [0079]; [0007-0009]), wherein the leg gasket (46, 60, 62) may be a composite formed of two or more pieces of material ([0060]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic core layer disclosed by Norrby to be formed of a plurality of strands/strips, similar to that disclosed by McMorrow, in order to tailor the elastic core layer of the laminate to have specific strand spacing degree of elasticity, depending on its location within the absorbent article, as suggested by McMorrow in paragraph [0076].  Further, one having ordinary skill in the art might be motivated to provide the elastic core layer as a plurality of strands/strips in order to provide the plastic core layer with elastic connecting strands, arranged perpendicular to the plastic core layer to keep the reinforcement filaments of the plastic core layer at a proper distance and disposition during manufacture of the elastic laminate, as suggested by Norrby in column 8, line 66 to column 9, line 20, similar to the embodiment disclosed in Fig. 3 of Norrby.

15.	With regard to claim 19, Norrby discloses that the fibrous nonwoven web (2) is affixed to the elastic web (6, 8) with a thermal, adhesive, ultrasonic, or co-extrusion lamination method (col. 3, lines 14-17; col. 6, lines 10-20; col. 8, lines 60-65).

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781